Citation Nr: 0121989	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for additional disability 
resulting from a circumcision performed at a VA hospital in 
July 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from August 1969 until 
August 1971.
 
This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1996 
decision of the Regional Office (RO) in Huntington, West 
Virginia, which denied entitlement to compensation under 38 
U.S.C.A. § 1151 for sexual dysfunction secondary to 
circumcision.  The veteran appealed, and in April 1998, the 
Board remanded the claim for additional development.  

The Board has determined that the disability in issue is more 
accurately characterized as stated on the cover page of this 
decision.  


FINDINGS OF FACT

1.  In July 1994, the veteran underwent a circumcision at a 
VA medical facility.  

2.  The preponderance of the evidence is against the claim 
that the veteran has additional disability as a result of his 
circumcision.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 for additional disability resulting from a circumcision 
performed at a VA hospital in July 1994 have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's decision, the statement of the case 
(SOC) and the supplemental statement of the case (SSOC), that 
the criteria for entitlement to benefits under 38 U.S.C.A. 
§ 1151 had not been met.  That is the key issue in this case, 
and the RO's decision, SOC and SSOC informed the veteran of 
the applicable criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and SSOC informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any unobtained evidence that might aid his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  The RO requested all 
relevant treatment records identified by the veteran, and he 
has been afforded several VA examinations.  An opinion on the 
etiology of the claimed condition has been obtained.  The 
Board therefore finds that there is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In August 1995, the RO received the veteran's claim for 
compensation for sexual dysfunction as the result of VA 
treatment under 38 U.S.C.A. § 1151.  In March 1996, the RO 
denied the veteran's claim for compensation pursuant to 38 
U.S.C.A. § 1151 on the basis of the criteria set forth in 
that section and in the provisions of 38 C.F.R. § 3.358 which 
were then in effect.  At that time, 38 U.S.C.A. § 1151 and 38 
C.F.R. § 3.358 allowed compensation for additional disability 
resulting from VA medical or surgical treatment except for 
"necessary consequences" of such treatment, defined as 
consequences which were certain to result or were intended to 
result from the treatment.  The Board points out that 
although Congress has amended section 1151 to reincorporate 
the fault requirement, Congress specifically provided that 
the amendments to 38 U.S.C.A. § 1151 would be applicable to 
all claims filed on or after October 7, 1997.  Pub. L. No. 
104-21, § 422(a), 110 Stat. 2926 (1996).  As the veteran 
filed his claim prior to that date, this version of the 
amended regulation does not apply, and Board will consider 
the veteran's claim without regard to fault of VA. 

When any veteran suffers an injury or aggravation of an 
injury as a result of VA hospitalization, or medical or 
surgical treatment, and such injury or aggravation results in 
additional disability to the veteran, compensation shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (as in effect prior to 
October 7, 1997).

In determining that additional disability exists, the 
following considerations will govern: (1) the physical 
condition immediately prior to the disease or injury will be 
compared with the subsequent physical condition resulting 
from the disease or injury; as applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve; and (2) 
compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which hospitalization was authorized.  38 C.F.R. § 
3.358(b) (as in effect prior to October 7, 1997).

In determining whether such additional disability resulted 
from a disease or an injury, or aggravation, as a result of 
hospitalization, medical or surgical treatment, the following 
considerations will govern: (1) it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury (or aggravation) and not merely 
coincidental therewith; (2) the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury (or aggravation); and (3) compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) (as in 
effect prior to October 7,1997).

A review of the veteran's written statements, and the 
transcript of his hearing, held in September 1997, shows that 
he asserts that he has an additional disability due to his 
July 1994 circumcision.  Specifically, he argues that his 
foreskin was tightened so much that he cannot sustain an 
erection, become fully erect, or have sex.  The veteran's 
wife essentially testified that the veteran did not have any 
sexual dysfunction prior to his July 1994 surgery, that he 
was now unable to obtain a full erection, and that he 
complained that he had lost sensation in his penis.  

As for the medical evidence, a July 1994 VA hospital report 
shows that the veteran was noted to have a mild phimosis, and 
that he underwent a circumcision and excision of skin tags.  
The report indicates that the veteran appeared to tolerate 
the procedure well.  

VA hospital reports, dated in December 1994, show that the 
veteran complained of a painful nodule on the right dorsal 
shaft of his penis.  He underwent an excision of this nodule.  
The diagnosis was penile lesion, and there was an operative 
finding of a thrombosed vein.  A follow-up treatment report, 
dated in December 1994, shows that his incision was healing 
fine and that he had no complaints.  

VA outpatient treatment reports, dated in February and March 
of 1995, show that the veteran complained of an inability to 
have sex as a result of his July 1994 circumcision.  Another 
report, dated in May 1995, shows complaints of limited 
erections due to short skin.  The assessment was tethered 
penis.  A surgical release was planned, with a possible skin 
graft.  However, after consultation with a plastic surgeon, 
he was referred to a VA medical facility in Pittsburgh for a 
second opinion.  A VA consultation report from the urology 
clinic at the Pittsburgh VA medical center (VAMC), dated in 
June 1995, shows that the veteran was evaluated for penile 
curvature, scarring and retraction.  He complained of 
intermittent 

irritation, and that the "last 1/2 length" of his penis 
became shorter after his circumcision.  On examination, there 
was no induration to suggest Peyronie's disease.  There was a 
well-healed circumcision scar.  The impressions were well-
healed circumcision and no Peyronie's by exam.  A VA 
outpatient treatment report, dated in October 1995, shows 
that the veteran complained of impotency.  VA outpatient 
treatment reports, dated in December 1996 and January and 
February of 1997, contain assessments that include erectile 
dysfunction.

A VA genitourinary examination report, dated in April 2000, 
shows that the examiner stated that the veteran's 
hypertension, diabetes mellitus, dyslipidemia and depression 
could all lead to impotence.  The examiner noted that the 
veteran initially had normal erections after his surgery, and 
that it was unclear whether the veteran's impotence was 
caused from his circumcision or from his accumulated medical 
problems.  A urology consultation was recommended.  

A VA urology consultation report, dated in May 2000, shows 
that the veteran complained of an inability to achieve an 
erection and a loss of libido.  He was afforded a number of 
laboratory tests, to include a physical examination and 
testing of his blood, liver and testosterone level.  The 
final assessments were "current post-circumcision status is 
good/uncomplicated," and "erectile dysfunction with strong 
psychological overlay."  A psychiatric evaluation was 
recommended.  

In an addendum to the May 2000 report, dated in July 2000, 
the examiner provided a history of the veteran's case, to 
include a history of his complaints.  He noted that erectile 
dysfunction was not complained about until almost six months 
after the circumcision.  He also indicated that the only 
cause of penile shortening could be Peyronie's disease, but 
that this was not present.  The examiner concluded that the 
erectile dysfunction clearly did not occur as a result of the 
veteran's circumcision, and that it could have resulted from 
excision of a blood clot.  He stated that the veteran was a 
diabetic, and that diabetes contributes to nearly 50 percent 
of 

impotence among men with this problem.  The final diagnoses 
were erectile dysfunction, organic, most likely secondary to 
phlebitis of a venous supply to the remaining segment of the 
foreskin, not from circumcision, and erectile dysfunction 
also compounded by diabetes mellitus with strong 
psychological overlay.  

A July 2000 VA mental disorders examination report contains 
an Axis I diagnosis of an anxiety disorder, and an Axis V 
diagnosis of a Global Assessment of Functioning score of 65.  
The examiner noted that the veteran had a tendency to 
organize himself around somatic complaints and somatic 
concerns.  With regard to the claim in issue, the examiner 
noted that the veteran had a poor understanding of the 
function of the foreskin.

A VA outpatient treatment report, dated in October 2000, 
contains an assessment of erectile dysfunction, diabetogenic 
and some possible psychological overlay.  

After reviewing the record from a longitudinal perspective, 
the Board finds that the evidence does not warrant 
compensation for additional disability resulting from a 
circumcision performed at a VA hospital in July 1994.  The 
only competent medical opinions on this issue are found in 
the VA reports of May and July of 2000.  These opinions are 
uncontroverted.  Of particular note, the July 2000 report 
shows that the examiner noted that the veteran's erectile 
dysfunction was not complained about until almost six months 
after the circumcision.  The examiner noted the veteran's 
other (nonservice-connected) disorders which could contribute 
to his complaints, and he concluded that the erectile 
dysfunction clearly did not occur as a result of the 
veteran's circumcision.  There is also an October 2000 VA 
outpatient treatment report with an assessment of 
diabetogenic erectile dysfunction with some possible 
psychological overlay.  The Board further points out that 
these opinions, and its decision, are consistent with the 
April 2000 VA genitourinary examination report.  This report 
shows that the examiner stated that the veteran had a number 
of disorders which could contribute to his erectile 
dysfunction, to include hypertension, diabetes mellitus, 
dyslipidemia and depression.  See also VA 

outpatient treatment report, dated in August 2000; July 2000 
VA mental disorders examination report (showing diagnoses of 
coronary artery disease, angina, Type II diabetes mellitus, 
hypertension and an anxiety disorder).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that it must be denied.  

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has additional 
disability resulting from a circumcision performed at a VA 
hospital in July 1994.  The Board has also considered the 
veteran's wife's testimony.  However, the veteran and his 
wife, as lay persons untrained in the field of medicine, are 
not competent to offer an opinion as to the etiology of any 
current sexual dysfunction.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

Finally, the Board has considered the representative's 
request that the veteran be reexamined by an independent 
medical examiner (IME).  According to VA regulation, an 
opinion of an IME need only be obtained in cases where the 
medical issue under consideration is of such medical 
complexity or controversy as to justify soliciting an opinion 
from an IME.  38 C.F.R. § 3.328 (2000).  In this case, the 
veteran was afforded a VA genitourinary examination, and an 
opinion on the etiology of his condition has been obtained.  
There is no competent medical evidence in the claims file 
linking the veteran's sexual dysfunction to VA treatment, and 
there is no conflict in the medical evidence of record.  The 
Board therefore finds that a remand for submission of the 
claim to an IME for an expert medical opinion is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that 
compensation under 38 U.S.C.A. § 1151 is not warranted. As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a circumcision performed 
at a VA hospital in July 1994 is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

